DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed April 7, 2022. 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elizabeth Almeter, (Reg. No. 57019) on May 26, 2022.

3.	Claims 1-8, 10-17, and 19-20 (Renumbered 1-18) are allowed. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al is cited for teaching Fine-grained Pseudo-code Generation Method via Code Feature Extraction and Transformer. Chidlovskii et al is cited for teaching method and apparatus for semantic segmentation and depth completion using a convolutional neural network. Bao et al is cited for teaching Method And System For Semantic Segmentation Involving Multi-task Convolutional Neural Network. Agnihotram et al is cited for teaching system and method for generating abstractive summary.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
17.	(Currently Amended) A method, comprising:
at a computing platform comprising at least one processor, and memory:
	translating, based on a neural machine translation model, a first document comprising text in a natural language different from English, to a second document comprising text in English;
	generating an attention-based convolutional neural network (CNN) for the second document;
	generating an intra attention net, of an encoder portion, comprising word attention nets outputs comprising features of one or more words of the encoder portion, and group attention nets comprising outputs of one or more group encoders; 
	generating an inter attention net comprising outputs of the intra attention net of the encoder portion, and an intra attention net of a decoder portion;
	generating a first context vector for the encoder portion based on the intra attention net of the encoder portion; 
	generating a second context vector for the decoder portion based on the intra attention net of the decoder portion; and
	determining an inter-attention score based on the first context vector and the second context vector;
	extracting, by applying the attention-based CNN, an abstractive summary of the second document;   	
	generating, based on a cascade image generation model applied to the abstractive summary, a flowchart;
	generating, based on the flowchart, a pseudo-code; and
	displaying, via an interactive graphical user interface, the flowchart, and the pseudo-code




. 

Reason for Allowance
5.	The prior art of record does not expressly teach or render obvious the claim features of 
“ generate an attention-based convolutional neural network (CNN) for the second document, wherein the attention-based CNN comprises an encoder portion and a decoder portion; 
generate a first context vector for the encoder portion based on a first weighted sum of first feature vectors for the encoder portion, wherein first weights are based on intra- attention scores for words in the encoder portion; and 
generate a second context vector for the decoder portion based on a second weighted sum of second feature vectors for the decoder portion, wherein second weights are based on intra-attention scores for words in the decoder portion; 
extract, by applying the attention-based CNN, an abstractive summary of the second document; 
generate, based on the abstractive summary, a flowchart; 
generate, based on the flowchart, a pseudo-code; and 
display, via an interactive graphical user interface, the flowchart, and the pseudo- code." 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“generating an attention-based convolutional neural network (CNN) for the second document;
	generating an intra attention net, of an encoder portion, comprising word attention nets outputs comprising features of one or more words of the encoder portion, and group attention nets comprising outputs of one or more group encoders; 
	generating an inter attention net comprising outputs of the intra attention net of the encoder portion, and an intra attention net of a decoder portion;
	generating a first context vector for the encoder portion based on the intra attention net of the encoder portion; 
	generating a second context vector for the decoder portion based on the intra attention net of the decoder portion; and
	determining an inter-attention score based on the first context vector and the second context vector;
	extracting, by applying the attention-based CNN, an abstractive summary of the second document;   	
	generating, based on a cascade image generation model applied to the abstractive summary, a flowchart;
	generating, based on the flowchart, a pseudo-code; and
	displaying, via an interactive graphical user interface, the flowchart, and the pseudo-code.”
as recited in independent claim 17.
The prior art of record does not expressly teach or render obvious the claim features of 
“generate an attention-based convolutional neural network (CNN) for the second document, wherein the attention-based CNN comprises an encoder portion and a decoder portion; 
generate a first context vector for the encoder portion based on a first weighted sum of first feature vectors for the encoder portion, wherein first weights are based on intra-attention scores for words in the encoder portion; and 
generate a second context vector for the decoder portion based on a second weighted sum of second feature vectors for the decoder portion, wherein second weights are based on intra- attention scores for words in the decoder portion; 
extract, by applying the attention-based CNN, an abstractive summary of the second document; 
generate, based on the abstractive summary, a flowchart; 
generate, based on a natural language generation model applied to the flowchart, a pseudo-code; and 
display, via an interactive graphical user interface, the flowchart and the pseudo-code; 
receive, via the graphical user interface, an indication of a change to one or more of the flowchart and the pseudo-code; and Page 10 of 15Application No.: 16/907,568 
train, based on the indication, a machine learning model to perform one or more of the: translating the first document, generating the attention-based CNN, extracting the abstractive summary, generating the flowchart, and generating the pseudo-code.”
as recited in independent claim 20.

In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 17 or 20.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                05/31/2022